               Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID SCHOOLEY                                       :
                                                     :
          v.                                         :    Case No.: 2:20-cv-04410-JDW
                                                     :
ENVIRONMENTAL and                                    :
INFRASTRUCTURE GROUP, LLC, et al.                    :
                                                     :


                                    FIRST AMENDED COMPLAINT

Parties

   1. Plaintiff David Schooley is an adult individual and citizen of the State of Oregon who

          resides at the above captioned address.

   2. At all times material hereto, Defendant Environmental and Infrastructure Group, LLC t/a

          and/or d/b/a “EIG” (hereinafter referred to as “EIG”) was a limited liability company

          with a principal place of business located at the above captioned address.

   3. At the time of the incident, which is the subject of this complaint, Defendant EIG’s

          officers/members were citizens of the following states:

                a. Thomas Iovino, Chariman (College Point, NY);
                b. Edmund Vernier Jr., Vice Presidnet (Bristol PA);
                c. Michael Duffy, Secretary (Bristol, PA); and
                d. David Miller, Director (College Point, NY).
                   See Exhibit A.

   4. Defendant James J. Anderson Construction Company, Inc. (hereinafter referred to as

          “JJA”) is a business entity organized and existing by virtue of the laws of the

          Commonwealth of Pennsylvania with a principal place of business located at the above

          captioned address.



                                                                                                  1
           Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 2 of 26




   5. Defendant Commonwealth of Pennsylvania (hereinafter “Commonwealth”) is a state

         agency with a principal place of business located at the above captioned address.

   6. Defendant Pennsylvania Department of Transportation is a state agency (hereinafter

         referred to as “PennDOT”) is a state agency with a principal place of business located at

         the above captioned address.

   7. Defendant City of Philadelphia (hereinafter “City”) is a local agency with a principal

         place of business located at the above captioned address.

   8. The Defendant EIG and/or Defendant JJA and/or Defendant Commonwealth and/or

         Defendant PennDOT and/or Defendant City may, at times, be collectively referred to as

         “DEFENDANTS”.

Notice

   9. Notice of the claim, pursuant to 42 Pa. C.S. §5522(a) was sent to the Defendant

         Commonwealth of Pennsylvania on August 21, 2019.

   10. Notice of the claim, pursuant to 42 Pa. C.S. §5522(a) was sent to the Defendant City of

         Philadelphia on August 21, 2019.

   11. Notice of the claim, pursuant to 42 Pa. C.S. §5522(a) was sent to the Defendant

         PennDOT on August 21, 2019.

   12. A copy of the notice letters are attached hereto as Exhibit B.

Jurisdiction and Venue

   13. Jurisdiction is proper pursuant to 28 U.S.C. §1332(a)(1) as the amount in controversy

         exceeds $75,000.00 and the Plaintiff is a citizen of the State of Oregon and Defendants

         JJA, PennDOT, Commonwealth and City are citizens of the Commonwealth of

         Pennsylvania.



                                                                                                     2
        Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 3 of 26




   14. The Defendant EIG is an LLC and its members are all citizens of the State of New York

      or the Commonwealth of Pennsylvania and none of its members are citizens of the State

      of Oregon. See Exhibit A.

   15. None of the Defendants are citizens of the State of Oregon and therefore diversity

      jurisdiction is proper.

   16. Venue is proper pursuant to 28 U.S.C. §1391(b)(1) as the Defendants’ negligence and the

      Plaintiff’s injuries occurred in Philadelphia County, which is located within the Eastern

      District.

The Facts

   17. At all times relevant hereto, Plaintiff was employed by Iovino Enterprises as a safety

      director.

   18. At all times relevant hereto, Defendant EIG and/or Defendant JJA and/or Defendant

      Commonwealth and/or Defendant PennDOT and/or Defendant City owned, leased,

      possessed, managed, maintained and/or controlled the property located 39°58’42.3”N,

      75°06’36.1”W which is an area of land below I-95, east of Salmon St., south of E.

      Cambria St., and north of E. Somerset St. (hereinafter referred to as the “Property”).

   19. The Property is located on the land beneath and between exit 23 (Girard/Delaware) and

      Exit 25 (Allegheny/Castor).

   20. As of August 6, 2019, the Property was part of a construction site pertaining to the I-95

      Revive Project.

   21. According to 95revive.com, a website maintained by Defendant PennDOT:

              I-95 PROJECT OVERVIEW
              PennDOT is working on a long-term, multi-phase infrastructure initiative to
              rebuild and improve Interstate 95 in Pennsylvania.

   22. Further according to 95revive.com,
                                                                                                   3
      Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 4 of 26




           I-95 SECTION GIR (I-95/GIR)
           Under this project, PennDOT is reconstructing and improving the
           interchange at Girard Avenue and approximately three miles of the
           adjoining interstate between Race Street, north of I-676, and Allegheny
           Avenue. This project is currently under construction and will be completed
           under seven separate contracts, or “Sections.”

23. It is believed and averred that the Property was owned by Defendant City and/or

   Defendant Commonwealth.

24. It is believed and therefore averred that Defendant Commonwealth charged Defendant

   PennDOT with performing the I-95 Demolition Project at the I-95/GIR section of the

   project.

25. According to a letter from the Defendant Commonwealth dated March 6, 2020:

           The PA Department of Transportation advises that a private contractor
           performed the work being done at the time and location of your incident. The
           contractor’s name and address is as follows:

                   James J. Anderson Construction Co., Inc.
                   6958 Torresdale Avenue, Suite 200
                   Philadelphia, PA 19135

           See Exhibit C.

26. Accordingly, Defendant JJA was the general contractor in charge of the I-95/GIR section

   of the I-95 Project.

27. As of August 6, 2019, Defendant JJA hired Defendant EIG as a subcontractor to perform

   demolition work on the I-95 Project.

28. As of August 6, 2019, Defendant EIG is owned by Plaintiff’s employer Iovino

   Enterprises but is a separate legal entity from Iovino Enterprises.

29. Plaintiff was on the job site in his capacity as a safety director to oversee the work being

   performed by Defendant EIG.




                                                                                                   4
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 5 of 26




30. As of August 6, 2019, the DEFENDANTS had a duty to keep and maintain the

   aforementioned Property in a reasonably safe condition.

31. On the aforementioned date, time, and place Plaintiff was lawfully working at, on, and/or

   near the Property.

32. On the aforementioned date time and place there existed on the Property a hole

   approximately 5 feet deep which was covered by a piece of plywood.

33. The piece of plywood covering the large hole was deteriorating, dilapidated, flimsy,

   weak, and of insufficient strength to provide safe and adequate coverage of the hole, thus

   rendering the Property dangerous, hazardous, and unsafe.

34. There were no warnings on and/or near the plywood warning persons lawfully upon the

   Property, including the Plaintiff, of the dangers of stepping on the plywood.

35. Further, there was also no indication or warning on and/or near the plywood, warning

   persons upon the Property that there was a hole beneath the plywood.

36. There were no warnings anywhere on the Property of the dangers of stepping on the

   plywood.

37. No verbal warnings were given to the Plaintiff by any of the DEFENDANTS regarding

   the dangerous, hazardous, and unsafe condition of the Property.

38. The Defendant EIG and/or Defendant JJA and/or Defendant City and/or Defendant

   Commonwealth and/or Defendant PennDOT carelessly, negligently, and/or intentionally

   placed the plywood over the hole to conceal the dangerous, hazardous, and unsafe

   condition of the Property.

39. The dangerous, hazardous, and unsafe condition of the Property had existed in the

   aforesaid condition for a long time prior to August 6, 2019.



                                                                                            5
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 6 of 26




40. The Defendant EIG and/or Defendant JJA and/or Defendant Commonwealth and/or

   Defendant PennDOT and/or Defendant City had actual and/or constructive notice of the

   existence of the dangerous, hazardous, and unsafe condition of the Property for a long

   time prior to August 6, 2019.

41. On or about August 6, 2019 Plaintiff was a business invitee lawfully upon the Property in

   the course and scope of his employment with Iovino Enterprises.

42. On or about August 6, 2019 Plaintiff stepped on the piece of plywood.

43. When Plaintiff stepped on the piece of plywood, it collapsed, broke, gave way,

   deteriorated, cracked, split, and/or otherwise gave way causing Plaintiff to twist, trip,

   stumble, and/or fall into the 5-foot hole which had been concealed by the plywood and

   causing the Plaintiff to sustain the injuries more specifically set forth below.

44. Plaintiff did not have actual or constructive notice of the hole and/or the plywood

   concealing the hole prior to the incident of August 6, 2019 which caused his injuries.

45. Plaintiff was never warned of the dangerous condition of the Property by any of the

   DEFENDANTS.

46. Plaintiff’s injuries were a direct and proximate result of the negligence and carelessness

   of the DEFENDANTS and were in no manner due to any act or omission on the part of

   the Plaintiff.

47. As a result of the negligence and carelessness of the DEFENDANTS, Plaintiff suffered

   severe, disabling, and permanent injuries including but not limited to: comminuted

   displaced fractures involving the 3rd, 4th, and 5th metatarsals of the left foot, left foot Sural

   Nerve neuritis, antalgic gait, together with excruciating physical pain, emotional anguish,

   a severe shock to his entire nervous system, and other secondary problems and



                                                                                                  6
      Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 7 of 26




   complications, the full extent of which are not yet known, some or all of which are

   permanent in nature.

48. Plaintiff’s injuries necessitated the need for surgery in the nature of open-reduction,

   internal fixation with the placement of pins, screws, and/or plates.

49. As a further result of the negligence and carelessness of the DEFENDANTS as set forth

   below, Plaintiff has been forced to expend and will be forced to expend in the future large

   and various amounts of money for hospitalization, medical care, surgical care, injections,

   and/or rehabilitative care to attend to, treat, alleviate, minimize and/or cure himself of the

   aforementioned injuries.

50. As a further result of the negligence and carelessness of the DEFENDANTS, Plaintiff has

   suffered a severe loss of earnings and impairment of his earning capacity and power.

51. As a further result of the negligence and carelessness of the DEFENDANTS, Plaintiff has

   been prevented from performing his usual and daily activities and duties and will be

   prevented from attending to these activities and duties for an indefinite time into the

   future all to his great embarrassment, humiliation, detriment and loss of life’s pleasures

   and enjoyment.

                                COUNT I
                              NEGLIGENCE
               PLAINTIFF DAVID SCHOOLEY v. DEFENDANT EIG


52. Plaintiff incorporates the preceding paragraphs as though set forth at length herein.

53. At all times material hereto, Plaintiff was a business invitee lawfully upon the Property.

54. At all times material hereto EIG acted and/or failed to act by and through its agents,

   servants, workmen, and/or employees who were at all times material hereto acting and/or

   failing to act in the course and scope of his/her/their employment with Defendant EIG.

                                                                                                 7
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 8 of 26




55. Defendant EIG is therefore vicariously liable for the acts and/or omissions its agents,

   servants, workmen, and/or employees.

56. As of August 6, 2019, Defendant EIG possessed, managed, maintained, and/or controlled

   the Property.

57. The Defendant EIG had a duty to keep its business invitees safe and free from harm.

58. The Defendant EIG as the possessor of the Property, had a duty to use reasonable care to

   make the Property safe and/or warn the Plaintiff of the dangerous condition of the

   Property.

59. The Defendant EIG as the possessor of the Property, also had a duty to use reasonable

   care to discover and/or inspect for dangerous conditions.

60. Plaintiff was a business invitee lawfully upon the Property on August 6, 2019 when he

   sustained serious bodily injuries.

61. The injuries sustained by the Plaintiff were caused by the careless and negligent acts

   and/or omissions of the Defendant EIG and/or its agents, servants, workmen, and/or

   employees who breached its duties owed to the Plaintiff as a business invitee.

62. Defendant EIG was negligent and careless in the following particular respects:

       a. Failing to use reasonable care to make the Property safe;

       b. Failing to warn the Plaintiff of the dangerous condition on the Property;

       c. Failing to use reasonable care to discover the dangerous condition;

       d. Failing to use reasonable care to inspect for dangerous conditions upon the

           Property;

       e. Creating the existence of a dangerous, hazardous, and unsafe condition on the

           Property;



                                                                                              8
Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 9 of 26




 f. Permitting the existence of a dangerous, hazardous, and unsafe condition on the

    Property;

 g. Failing to exercise reasonable care to protect invitees lawfully upon the Property,

    including the Plaintiff, of the dangerous, hazardous, and unsafe condition of the

    Property;

 h. Failing to take measures to alleviate the dangerous condition of the Property;

 i. Failing to exercise reasonable care to make the dangerous condition safe.

 j. Failing to adequately inspect the Property;

 k. Failing to maintain the Property in a reasonably safe condition;

 l. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the Property;

 m. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the plywood;

 n. Failing to warn Plaintiff that the plywood covered a hole;

 o. Failing to fill the hole which Defendant knew caused a dangerous, hazardous, and

    unsafe condition;

 p. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by using a deteriorating, dilapidated, flimsy, weak, to cover the

    hole;

 q. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by a piece of plywood of insufficient strength to support the weight

    of an individual stepping on the plywood;

 r. Failing to place proper and adequate warning signs near the hole;



                                                                                          9
    Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 10 of 26




       s. Failing to use cones, tape, barriers, signs, or other adequate safety measures to

           warn persons upon the Premises, including the Plaintiff of the dangerous

           condition;

       t. Intentionally concealing the hole with a piece of plywood;

       u. Violating OSHA rules and regulations including but not limited to:

               i. 29 CFR 1926.501(a);
              ii. 29 CFR 1926.501(b)(4);
              iii. 29 CFR 1926.502 (a);
              iv. 29 CFR 1926.502 (b)(11);
               v. 29 CFR 1926.502 (i)(2);
              vi. 29 CFR 1926.502 (i)(4);
             vii. 29 CFR 1910.21;
            viii. 29 CFR 1910.22 (a);
              ix. 29 CFR 1910.28(b)(3)(i)(A);
               x. 29 CFR 1910.28(b)(3)(i)(B);
              xi. 29 CFR 1910.29.
63. The Defendant knew, or by the exercise of reasonable care should have known, of the

   dangerous condition of the Property.

64. The Defendant knew, or by the exercise of reasonable care should have known, that the

   dangerous condition created an unreasonable risk of harm to invitees upon the Property,

   including the Plaintiff.

65. The Defendant should have expected that the invitees lawfully upon the Property,

   including the Plaintiff, would not discover or realize the dangerous condition.

66. The Defendant knew or should have expected that the invitees lawfully upon the

   Property, including the Plaintiff, would not be able to protect themselves from the

   dangerous condition.



                                                                                              10
         Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 11 of 26




   67. The Plaintiff did not know or have reason to know of the dangerous condition and the

       risk involved.

   68. The Plaintiff’s injuries were a direct and proximate result of the carelessness and

       negligence of the Defendants as described herein and were in no matter due to any act or

       omission on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with costs, interest

and other relief as this Court deems to be proper and just.

                                    COUNT II
                                  NEGLIGENCE
                   PLAINTIFF DAVID SCHOOLEY v. DEFENDANT JJA


   69. Plaintiff incorporates the preceding paragraphs as though set forth at length herein.

   70. At all times material hereto, Plaintiff was a business invitee lawfully upon the Property.

   71. At all times material hereto JJA acted and/or failed to act by and through its agents,

       servants, workmen, and/or employees who were at all times material hereto acting and/or

       failing to act in the course and scope of his/her/their employment with Defendant JJA.

   72. Defendant JJA is therefore vicariously liable for the acts and/or omissions its agents,

       servants, workmen, and/or employees.

   73. As of August 6, 2019, Defendant JJA possessed, managed, maintained, and/or controlled

       the Property.

   74. The Defendant JJA had a duty to keep its business invitees safe and free from harm.

   75. The Defendant JJA as the possessor of the Property, had a duty to use reasonable care to

       make the Property safe and/or warn the Plaintiff of the dangerous condition of the

       Property.

                                                                                                 11
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 12 of 26




76. The Defendant JJA as the possessor of the Property, also had a duty to use reasonable

   care to discover and/or inspect for dangerous conditions.

77. Plaintiff was a business invitee lawfully upon the Property on August 6, 2019 when he

   sustained serious bodily injuries.

78. The injuries sustained by the Plaintiff were caused by the careless and negligent acts

   and/or omissions of the Defendant JJA and/or its agents, servants, workmen, and/or

   employees who breached its duties owed to the Plaintiff as a business invitee.

79. Defendant JJA was negligent and careless in the following particular respects:

       a. Failing to use reasonable care to make the Property safe;

       b. Failing to warn the Plaintiff of the dangerous condition on the Property;

       c. Failing to use reasonable care to discover the dangerous condition;

       d. Failing to use reasonable care to inspect for dangerous conditions upon the

           Property;

       e. Creating the existence of a dangerous, hazardous, and unsafe condition on the

           Property;

       f. Permitting the existence of a dangerous, hazardous, and unsafe condition on the

           Property;

       g. Failing to exercise reasonable care to protect invitees lawfully upon the Property,

           including the Plaintiff, of the dangerous, hazardous, and unsafe condition of the

           Property;

       h. Failing to take measures to alleviate the dangerous condition of the Property;

       i. Failing to exercise reasonable care to make the dangerous condition safe.

       j. Failing to adequately inspect the Property;

       k. Failing to maintain the Property in a reasonably safe condition;
                                                                                               12
Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 13 of 26




 l. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the Property;

 m. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the plywood;

 n. Failing to warn Plaintiff that the plywood covered a hole;

 o. Failing to fill the hole which Defendant knew caused a dangerous, hazardous, and

    unsafe condition;

 p. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by using a deteriorating, dilapidated, flimsy, weak, to cover the

    hole;

 q. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by a piece of plywood of insufficient strength to support the weight

    of an individual stepping on the plywood;

 r. Failing to place proper and adequate warning signs near the hole;

 s. Failing to use cones, tape, barriers, signs, or other adequate safety measures to

    warn persons upon the Premises, including the Plaintiff of the dangerous

    condition;

 t. Intentionally concealing the hole with a piece of plywood;

 u. Violating OSHA rules and regulations including but not limited to:

         i. 29 CFR 1926.501(a);
        ii. 29 CFR 1926.501(b)(4);
       iii. 29 CFR 1926.502 (a);
        iv. 29 CFR 1926.502 (b)(11);
        v. 29 CFR 1926.502 (i)(2);
        vi. 29 CFR 1926.502 (i)(4);

                                                                                        13
         Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 14 of 26




                 vii. 29 CFR 1910.21;
                 viii. 29 CFR 1910.22 (a);
                  ix. 29 CFR 1910.28(b)(3)(i)(A);
                   x. 29 CFR 1910.28(b)(3)(i)(B);
                  xi. 29 CFR 1910.29.
   80. The Defendant knew, or by the exercise of reasonable care should have known, of the

       dangerous condition of the Property.

   81. The Defendant knew, or by the exercise of reasonable care should have known, that the

       dangerous condition created an unreasonable risk of harm to invitees upon the Property,

       including the Plaintiff.

   82. The Defendant should have expected that the invitees lawfully upon the Property,

       including the Plaintiff, would not discover or realize the dangerous condition.

   83. The Defendant knew or should have expected that the invitees lawfully upon the

       Property, including the Plaintiff, would not be able to protect themselves from the

       dangerous condition.

   84. The Plaintiff did not know or have reason to know of the dangerous condition and the

       risk involved.

   85. The Plaintiff’s injuries were a direct and proximate result of the carelessness and

       negligence of the Defendants as described herein and were in no matter due to any act or

       omission on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with costs, interest

and other relief as this Court deems to be proper and just.




                                                                                               14
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 15 of 26




                           COUNT III
                          NEGLIGENCE
     PLAINTIFF DAVID SCHOOLEY v. DEFENDANT COMMONWEALTH


86. Plaintiff incorporates the preceding paragraphs as though set forth at length herein.

87. At all times material hereto, Plaintiff was a business invitee lawfully upon the Property.

88. At all times material hereto Commonwealth acted and/or failed to act by and through its

   agents, servants, workmen, and/or employees who were at all times material hereto acting

   and/or failing to act in the course and scope of his/her/their employment with Defendant

   Commonwealth.

89. Defendant Commonwealth is therefore vicariously liable for the acts and/or omissions its

   agents, servants, workmen, and/or employees.

90. As of August 6, 2019, Defendant Commonwealth owned, managed, maintained, and/or

   controlled the Property.

91. The Defendant Commonwealth had a duty to keep its business invitees safe and free from

   harm.

92. The Defendant Commonwealth as the owner of the Property, had a duty to use reasonable

   care to make the Property safe and/or warn the Plaintiff of the dangerous condition of the

   Property.

93. The Defendant Commonwealth, as the owner of the Property, also had a duty to use

   reasonable care to discover and/or inspect for dangerous conditions.

94. Plaintiff was a business invitee lawfully upon the Property on August 6, 2019 when he

   sustained serious bodily injuries.




                                                                                             15
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 16 of 26




95. The injuries sustained by the Plaintiff were caused by the careless and negligent acts

   and/or omissions of the Defendant Commonwealth and/or its agents, servants, workmen,

   and/or employees who breached its duties owed to the Plaintiff as a business invitee.

96. Defendant Commonwealth was careless and negligent in the following particular

   respects:

       a. Failing to use reasonable care to make the Property safe;

       b. Failing to warn the Plaintiff of the dangerous condition on the Property;

       c. Failing to use reasonable care to discover the dangerous condition;

       d. Failing to use reasonable care to inspect for dangerous conditions upon the

           Property;

       e. Creating the existence of a dangerous, hazardous, and unsafe condition on the

           Property;

       f. Permitting the existence of a dangerous, hazardous, and unsafe condition on the

           Property;

       g. Failing to exercise reasonable care to protect invitees lawfully upon the Property,

           including the Plaintiff, of the dangerous, hazardous, and unsafe condition of the

           Property;

       h. Failing to take measures to alleviate the dangerous condition of the Property;

       i. Failing to exercise reasonable care to make the dangerous condition safe.

       j. Failing to adequately inspect the Property;

       k. Failing to maintain the Property in a reasonably safe condition;

       l. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

           condition of the Property;



                                                                                               16
Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 17 of 26




 m. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the plywood;

 n. Failing to warn Plaintiff that the plywood covered a hole;

 o. Failing to fill the hole which Defendant knew caused a dangerous, hazardous, and

    unsafe condition;

 p. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by using a deteriorating, dilapidated, flimsy, weak, to cover the

    hole;

 q. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by a piece of plywood of insufficient strength to support the weight

    of an individual stepping on the plywood;

 r. Failing to place proper and adequate warning signs near the hole;

 s. Failing to use cones, tape, barriers, signs, or other adequate safety measures to

    warn persons upon the Premises, including the Plaintiff of the dangerous

    condition;

 t. Failing to inform and/or notify Defendant EIG and/or Defendant JJA and/or

    Defendant City and/or Defendant PennDOT of the dangerous condition and its

    need to be cured;

 u. Negligently hiring and/or retaining Defendant EIG and/or Defendant JJA and/or

    Defendant City and/or Defendant PennDOT to perform the work on the I-95

    Project;

 v. Negligently entrusting the Property to the Defendant EIG and/or Defendant JJA

    and/or Defendant City and/or Defendant PennDOT;



                                                                                        17
          Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 18 of 26




           w. Discharging its obligations as owner of the Property to the Defendant EIG and/or

               Defendant JJA and/or Defendant City and/or Defendant PennDOT who

               Defendant knew and/or had reason to know were negligent and careless in their

               maintenance of work sites and/or construction sites;

           x. Intentionally concealing the hole with a piece of plywood.

   97. The Defendant knew, or by the exercise of reasonable care should have known, of the

       dangerous condition of the Property.

   98. The Defendant knew, or by the exercise of reasonable care should have known, that the

       dangerous condition created an unreasonable risk of harm to invitees upon the Property,

       including the Plaintiff.

   99. The Defendant should have expected that the invitees lawfully upon the Property,

       including the Plaintiff, would not discover or realize the dangerous condition.

   100.        The Defendant knew or should have expected that the invitees lawfully upon the

       Property, including the Plaintiff, would not be able to protect themselves from the

       dangerous condition.

  101. The Plaintiff did not know or have reason to know of the dangerous condition and the

       risk involved.

  102. The Plaintiff’s injuries were a direct and proximate result of the carelessness and

       negligence of the Defendants as described herein and were in no matter due to any act or

       omission on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with costs, interest

and other relief as this Court deems to be proper and just.



                                                                                               18
       Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 19 of 26




                                COUNT IV
                              NEGLIGENCE
             PLAINTIFF DAVID SCHOOLEY v. DEFENDANT PennDOT


103. Plaintiff incorporates the preceding paragraphs as though set forth at length herein.

104. At all times material hereto, Plaintiff was a business invitee lawfully upon the Property.

105. At all times material hereto PennDOT acted and/or failed to act by and through its agents,

     servants, workmen, and/or employees who were at all times material hereto acting and/or

     failing to act in the course and scope of his/her/their employment with Defendant

     PennDOT.

106. Defendant PennDOT is therefore vicariously liable for the acts and/or omissions its

     agents, servants, workmen, and/or employees.

107. As of August 6, 2019, Defendant PennDOT managed, maintained, possessed and/or

     controlled the Property.

108. The Defendant PennDOT had a duty to keep its business invitees safe and free from

     harm.

109. The Defendant PennDOT as the possessor of the Property, had a duty to use reasonable

     care to make the Property safe and/or warn the Plaintiff of the dangerous condition of the

     Property.

110. The Defendant PennDOT, as the possessor of the Property, also had a duty to use

     reasonable care to discover and/or inspect for dangerous conditions.

111. Plaintiff was a business invitee lawfully upon the Property on August 6, 2019 when he

     sustained serious bodily injuries.




                                                                                              19
       Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 20 of 26




112. The injuries sustained by the Plaintiff were caused by the careless and negligent acts

     and/or omissions of the Defendant PennDOT and/or its agents, servants, workmen, and/or

     employees who breached its duties owed to the Plaintiff as a business invitee.

113. Defendant PennDOT was careless and negligent in the following particular respects:

         a. Failing to use reasonable care to make the Property safe;

         b. Failing to warn the Plaintiff of the dangerous condition on the Property;

         c. Failing to use reasonable care to discover the dangerous condition;

         d. Failing to use reasonable care to inspect for dangerous conditions upon the

             Property;

         e. Creating the existence of a dangerous, hazardous, and unsafe condition on the

             Property;

         f. Permitting the existence of a dangerous, hazardous, and unsafe condition on the

             Property;

         g. Failing to exercise reasonable care to protect invitees lawfully upon the Property,

             including the Plaintiff, of the dangerous, hazardous, and unsafe condition of the

             Property;

         h. Failing to take measures to alleviate the dangerous condition of the Property;

         i. Failing to exercise reasonable care to make the dangerous condition safe.

         j. Failing to adequately inspect the Property;

         k. Failing to maintain the Property in a reasonably safe condition;

         l. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

             condition of the Property;

         m. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

             condition of the plywood;
                                                                                                 20
Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 21 of 26




 n. Failing to warn Plaintiff that the plywood covered a hole;

 o. Failing to fill the hole which Defendant knew caused a dangerous, hazardous, and

    unsafe condition;

 p. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by using a deteriorating, dilapidated, flimsy, weak, to cover the

    hole;

 q. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by a piece of plywood of insufficient strength to support the weight

    of an individual stepping on the plywood;

 r. Failing to place proper and adequate warning signs near the hole;

 s. Failing to use cones, tape, barriers, signs, or other adequate safety measures to

    warn persons upon the Premises, including the Plaintiff of the dangerous

    condition;

 t. Failing to inform and/or notify Defendant EIG and/or Defendant JJA and/or

    Defendant PennDOT of the dangerous condition and its need to be cured;

 u. Negligently hiring and/or retaining Defendant EIG and/or Defendant JJA and/or

    to perform the work on the I-95 Project;

 v. Negligently entrusting the Property to the Defendant EIG and/or Defendant JJA;

 w. Discharging its obligations as the possessor of the Property to the Defendant EIG

    and/or Defendant JJA who Defendant knew and/or had reason to know were

    negligent and carelessin their maintenance of work sites and/or construction sites;

    and

 x. Intentionally concealing the hole with a piece of plywood.



                                                                                        21
         Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 22 of 26




  114. The Defendant knew, or by the exercise of reasonable care should have known, of the

       dangerous condition of the Property.

  115. The Defendant knew, or by the exercise of reasonable care should have known, that the

       dangerous condition created an unreasonable risk of harm to invitees upon the Property,

       including the Plaintiff.

  116. The Defendant should have expected that the invitees lawfully upon the Property,

       including the Plaintiff, would not discover or realize the dangerous condition.

  117. The Defendant knew or should have expected that the invitees lawfully upon the

       Property, including the Plaintiff, would not be able to protect themselves from the

       dangerous condition.

  118. The Plaintiff did not know or have reason to know of the dangerous condition and the

       risk involved.

  119. The Plaintiff’s injuries were a direct and proximate result of the carelessness and

       negligence of the Defendants as described herein and were in no matter due to any act or

       omission on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with costs, interest

and other relief as this Court deems to be proper and just.

                                   COUNT V
                                 NEGLIGENCE
                 PLAINTIFF DAVID SCHOOLEY v. DEFENDANT CITY


  120. Plaintiff incorporates the preceding paragraphs as though set forth at length herein.

  121. At all times material hereto, Plaintiff was a business invitee lawfully upon the Property.




                                                                                                22
       Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 23 of 26




122. At all times material hereto City acted and/or failed to act by and through its agents,

     servants, workmen, and/or employees who were at all times material hereto acting and/or

     failing to act in the course and scope of his/her/their employment with Defendant City.

123. Defendant City is therefore vicariously liable for the acts and/or omissions its agents,

     servants, workmen, and/or employees.

124. As of August 6, 2019, Defendant City owned, managed, maintained, and/or controlled

     the Property.

125. The Defendant City had a duty to keep its business invitees safe and free from harm.

126. The Defendant City as the owner of the Property, had a duty to use reasonable care to

     make the Property safe and/or warn the Plaintiff of the dangerous condition of the

     Property.

127. The Defendant City, as the owner of the Property, also had a duty to use reasonable care

     to discover and/or inspect for dangerous conditions.

128. Plaintiff was a business invitee lawfully upon the Property on August 6, 2019 when he

     sustained serious bodily injuries.

129. The injuries sustained by the Plaintiff were caused by the careless and negligent acts

     and/or omissions of the Defendant City and/or its agents, servants, workmen, and/or

     employees who breached its duties owed to the Plaintiff as a business invitee.

130. Defendant City was careless and negligent in the following particular respects:

         a. Failing to use reasonable care to make the Property safe;

         b. Failing to warn the Plaintiff of the dangerous condition on the Property;

         c. Failing to use reasonable care to discover the dangerous condition;

         d. Failing to use reasonable care to inspect for dangerous conditions upon the

             Property;
                                                                                                23
Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 24 of 26




 e. Creating the existence of a dangerous, hazardous, and unsafe condition on the

    Property;

 f. Permitting the existence of a dangerous, hazardous, and unsafe condition on the

    Property;

 g. Failing to exercise reasonable care to protect invitees lawfully upon the Property,

    including the Plaintiff, of the dangerous, hazardous, and unsafe condition of the

    Property;

 h. Failing to take measures to alleviate the dangerous condition of the Property;

 i. Failing to exercise reasonable care to make the dangerous condition safe.

 j. Failing to adequately inspect the Property;

 k. Failing to maintain the Property in a reasonably safe condition;

 l. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the Property;

 m. Failing to warn Plaintiff of the aforementioned dangerous, hazardous, and unsafe

    condition of the plywood;

 n. Failing to warn Plaintiff that the plywood covered a hole;

 o. Failing to fill the hole which Defendant knew caused a dangerous, hazardous, and

    unsafe condition;

 p. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by using a deteriorating, dilapidated, flimsy, weak, to cover the

    hole;

 q. Failing to adequately protect persons upon the Property, including the Plaintiff,

    from the hole by a piece of plywood of insufficient strength to support the weight

    of an individual stepping on the plywood;
                                                                                        24
     Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 25 of 26




        r. Failing to place proper and adequate warning signs near the hole;

        s. Failing to use cones, tape, barriers, signs, or other adequate safety measures to

           warn persons upon the Premises, including the Plaintiff of the dangerous

           condition;

        t. Failing to inform and/or notify Defendant EIG and/or Defendant JJA and/or

           Defendant PennDOT of the dangerous condition and its need to be cured;

        u. Negligently hiring and/or retaining Defendant EIG and/or Defendant JJA and/or

           Defendant PennDOT to perform the work on the I-95 Project;

        v. Negligently entrusting the Property to the Defendant EIG and/or Defendant JJA

           and/or Defendant PennDOT;

        w. Discharging its obligations as owner of the Property to the Defendant EIG and/or

           Defendant JJA and/or Defendant PennDOT who Defendant knew and/or had

           reason to know were negligent and carelessin their maintenance of work sites

           and/or construction sites; and

        x. Intentionally concealing the hole with a piece of plywood.

131. The Defendant knew, or by the exercise of reasonable care should have known, of the

    dangerous condition of the Property.

132. The Defendant knew, or by the exercise of reasonable care should have known, that the

    dangerous condition created an unreasonable risk of harm to invitees upon the Property,

    including the Plaintiff.

133. The Defendant should have expected that the invitees lawfully upon the Property,

    including the Plaintiff, would not discover or realize the dangerous condition.




                                                                                               25
         Case 2:20-cv-04410-JDW Document 4 Filed 09/12/20 Page 26 of 26




  134. The Defendant knew or should have expected that the invitees lawfully upon the

       Property, including the Plaintiff, would not be able to protect themselves from the

       dangerous condition.

  135. The Plaintiff did not know or have reason to know of the dangerous condition and the

       risk involved.

  136. The Plaintiff’s injuries were a direct and proximate result of the carelessness and

       negligence of the Defendants as described herein and were in no matter due to any act or

       omission on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment in his favor and against the Defendants in an

amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with costs, interest

and other relief as this Court deems to be proper and just.



                                                LAW OFFICES OF THOMAS MORE HOLLAND


Date: 9/12/20                                   /s/ Kelly A. Trewella
                                                KELLY A. TREWELLA, ESQUIRE
                                                Attorney ID#: 205814
                                                1522 Locust Street, Grace Hall
                                                Philadelphia, PA 19102
                                                P: 215-592-8080
                                                F: 215-592-8550
                                                C: 484-238-7848
                                                ktrewella@tmhlaw.com




                                                                                               26
